Plaintiff in error, Bill Holt, was convicted of the crime of robbery conjointly committed, and on May 19, 1923, was sentenced to imprisonment in the penitentiary for a term of seven years, from which judgment an appeal was taken to this court, but no brief in support of the assignments of error has been filed.
The first assignment of error relates to the sufficiency of the evidence to sustain the judgment.
The evidence on behalf of the state shows that on the 29th day of January, 1923. between 6 and 7 o'clock in the evening the defendant, Holt, and another man entered the grocery store owned and conducted by T.C. Henderson and O.R. McPheeters, on East Second street, Bartlesville, Charles Terrian and Frank Flores and the store owners were sitting around the stove. Holt held a gun in his hand and ordered the men to stand up and go to the back end of the store, and there the robbers forced the men into an ice box. Holt took a diamond scarf pin from the person of T.C. Henderson and jerked a watch chain with a $10 gold piece fob from the person of Frank Flores. They then took about $30 in money from the cash register and left the store.
The four persons present identified the defendant, Bill Holt, as one of the men engaged in the robbery. On behalf of the defendant, his father and mother and three or *Page 388 
four other witnesses testified that he was at his home on North Kaw street, in Bartlesville, that evening until about 7:30; that he then went to a picture show, returning to his home about 9:30 that night.
Defendant testified in his own behalf that in the early part of the evening he made a trip to a grocery store to get some groceries for supper, came back to the house and stayed until 7:30, then went to a show, returning home about 9:30 that night.
On cross-examination he was asked:
"Q. Did you ever plead guilty to a felony in this court? A. I did.
"Q. What was it, A. Forgery. It was in 1919. I was 19 years of age."
The weight of the evidence was a question of fact for the jury under the instructions of the court which gave the defendant the benefit of all reasonable doubt. This court has uniformly held that, when in a criminal case the inference of guilt can be reasonably drawn from the evidence, it will not ordinarily interfere with the verdict against the defendant.
Several assignments of error are directed to the admission and rejection of testimony.
We have carefully examined them and find no error in the rulings of the court.
While the defendant is not represented in this court, we have carefully gone through the record and find it free from substantial error. There is no question in our minds of the defendant's guilt, and the judgment of the trial court is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 389